DISMISS and Opinion Filed November 16, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00907-CV

                SARAH CATHERINE NORRIS ALFORD AND
                 WMC VISTA HOLDINGS, LLC, Appellants
                                V.
                   JP-8 COMM, LLC, ET AL., Appellees

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-03896-2021

                       MEMORANDUM OPINION
        Before Chief Justice Burns and Justices Molberg and Pedersen, III
                         Opinion by Chief Justice Burns
      This appeal from the trial court’s interlocutory summary judgment was filed

in anticipation of the trial court granting permission to appeal the otherwise

unappealable order. See Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272

(Tex. 1992) (appeal may be taken only from final judgment that disposes of all issues

between parties or interlocutory order authorized by statute); TEX. R. CIV. P. 168

(authorizing trial court to permit appeal from interlocutory order not otherwise

appealable); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (authorizing

permissive appeal if certain requirements are met). Because a permissive appeal is
commenced by petition filed after the trial court grants permission, see TEX. R. APP.

P. 28.3(a), we ordered appellants to show cause why this appeal should not be

dismissed for want of jurisdiction. More than ten days have passed since our show

cause order and appellants have not responded. Accordingly, we dismiss the appeal.

See id. 42.3(a).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS
                                           CHIEF JUSTICE


220907F.P05




                                        –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SARAH CATHERINE NORRIS                       On Appeal from the 429th Judicial
ALFORD AND WMC VISTA                         District Court, Collin County, Texas
HOLDINGS, LLC, Appellants                    Trial Court Cause No. 429-03896-
                                             2021.
No. 05-22-00907-CV          V.               Opinion delivered by Chief Justice
                                             Burns, Justices Molberg and
JP-8 COMM, LLC, JP-25                        Pedersen, III participating.
WASHINGTON, LLC, JP-44
MONT, LLC, JP-60 MONT, LLC,
JP-601 COURT, LLC, JP-BERHAM,
LLC, JP-DECATUR, LLC, JP-
GOODLETT, LLC, JP-CB, LLC,
AND LIBERTY BANKERS LIFE
INSURANCE COMPANY,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees JP-8 Comm, LLC, JP-25 Washington, LLC, JP-
44 Mont, LLC, JP-60 Mont, LLC, JP-601 Court, LLC, JP-Berham, LLC, JP-Decatur,
LLC, JP-Goodlett, LLC, JP-CB, LLC, and Liberty Bankers Life Insurance Company
recover their costs, if any, of this appeal from appellants Sarah Catherine Norris
Alford and WMC Vista Holdings, LLC.


Judgment entered this 16th day of November 2022.


                                       –3–